Exhibit 10.38(xii)

 

AMENDMENT NUMBER ONE

TO THE

GEORGIA-PACIFIC CORPORATION

LONG-TERM APPRECIATION PLAN

 

WHEREAS, pursuant to Section 8.1 of the Georgia-Pacific Long-Term Appreciation
Plan (the “Plan”), the Company has the right to amend the Plan; and

 

WHEREAS, at its January 31, 2003 meeting, the Board delegated to its
Compensation Committee (the “Committee”) the authority to approve amendments to
the Plan as necessary or appropriate to effectuate a program to offer employees
an opportunity to exchange outstanding SARs under the Plan for a lesser number
of SARs at a more favorable Grant Value, for the purpose of motivating and
retaining employees;

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows, subject to and
effective as of the date of shareholder approval:

 

1. Section 8(b) of the Plan is amended to read as follows:

 

“(b) SARs Previously Granted. At any time and from time to time, the Company may
amend, modify or terminate any outstanding SAR without approval of the
Participant; provided, however, that no such amendment, modification or
termination shall, without the Participant’s consent, reduce the number of SAR
Units or increase the Grant Value for any SAR Units except as provided in
Section 6(i) and Section 9. Notwithstanding the foregoing, the Company may
effect a one-time exchange offer to be commenced in the discretion of the
Company no sooner than May 6, 2003 and no later than the 2004 annual meeting of
the Company’s shareholders, upon the terms and conditions described in the
Company’s proxy statement for the 2003 annual meeting of the Company’s
shareholders and in a Schedule TO to be filed with the Securities and Exchange
Commission on or about May 6, 2003, as the same may be amended.”